DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of Claim 19 has previously been established in the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10, 13-14, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al., U.S. Patent Application Publication 2014/0079491.
Regarding claim 1, Foster discloses a structural member for engagement within soil comprising: a member (50) having a hollow center portion (52) with a circular interior wall that is configured adapted to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion independent of the member; and a plurality of fins (54) extending outwardly from the member, each of the plurality of fins includes a top edge separated from a bottom edge (see Fig. 2, generally), a first side edge (at 52) secured to or monolithically formed into the member and a second side edge opposite the first side edge, wherein the bottom edge is tapered such that a length of the second side edge is less than a length of the first side edge (see Fig. 2).  The phrase “adapted to receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Foster discloses a structural member for engagement within soil wherein the member has a circular cross-section (see Fig. 2).  
Regarding claim 4, Foster discloses a structural member for engagement within soil wherein each of the plurality of fins are monolithically formed into the member (as shown in Fig. 2).  
Regarding claim 7, Foster discloses a structural member for engagement within soil comprising: a tubular member (52) having a hollow center portion with a circular interior wall that is configured to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion independent of the tubular member (see Figs. 2, 3); and a plurality of fins (54) extending outwardly from the tubular member, each of the plurality of fins includes a top edge separated from a bottom edge, a first side edge secured to or monolithically formed into the member and a second side edge opposite the first side edge, wherein the bottom edge is tapered such that a length of the second side edge is less than a length of the first side edge (see Fig. 2, generally).  The phrase “configured to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion independent of the tubular member” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Foster discloses a structural member for engagement within soil wherein the tubular member has a circular cross-section (see Figures).  
Regarding claim 10, Foster discloses a structural member for engagement within soil wherein each of the plurality of fins are monolithically formed into the tubular member (as shown in Fig. 2). 
Regarding claim 13, Foster discloses a structural member for engagement within soil  comprising: a lead shaft (22) having a head portion (upper end as shown) and an end portion (lower end as shown), the end portion having at least one helical plate (40) secured thereto; and a lateral support (50) having: a member (52) having a hollow center portion with a circular interior wall that is configured to receive the head portion of the lead shaft so that the lead shaft is rotatable within the hollow center portion independent of the member (see Figures, generally); and a plurality of fins (54) extending outwardly from the member, each of the plurality of fins includes a top edge separated from a bottom edge, a first side edge secured to or monolithically formed into the member and a second side edge opposite the first side edge, wherein the bottom edge is tapered such that a length of the second side edge is less than a length of the first side edge (see Fig. 2).  The phrase “configured to receive the head portion of the lead shaft so that the shaft of the helical pile is rotatable within the hollow center portion independent of the tubular member” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Foster discloses a structural member for engagement within soil wherein the member is a tubular member having a circular cross-section (see Figures).  
Regarding claim 16, Foster discloses a structural member for engagement within soil wherein each of the plurality of fins are monolithically formed into the member (as shown in Fig. 2).  
Regarding claim 19, Foster discloses a structural member for engagement within soil wherein the lead shaft has at least one helical plate (40) mounted in the end portion of the lead shaft.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., U.S. Patent Application Publication 2014/0079491.
Regarding claims 5, 11 and 17, Foster discloses a structural member for engagement within soil wherein each of the plurality of fins are substantially flat plates (54), but does not specifically disclose the flat plates are made of steel or galvanized steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a galvanized steel for the plates as it is known in the art to use steel plates in construction for its strength and rigidity, and it would be obvious to galvanize the steel to protect the plates from corrosion when in use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Claims 2021 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al., U.S. Patent Application Publication 2014/0079491 in view of Kemp, U.S. Patent 10,030,347.
Regarding claim 20, Foster discloses a structural member for engagement within soil but does not disclose it is further comprising at least one extension shaft attached to lead shaft.  lead shaft has at least one helical plate mounted in the end portion of the lead shaft. Kemp comprising at least one extension shaft attached to lead shaft. Kemp teaches an elongate structural member having at least one extension shaft (82). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an extension member to allow for deeper installation when the elongate structure carries excessive loads.
Regarding claim 21, Foster discloses a structural member for engagement within soil wherein the lead shaft is fabricated from steel or galvanized steel (paragraph 28), but does not disclose the at least one extension shaft is fabricated from steel or galvanized steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a galvanized steel for the plates as it is known in the art to use steel plates in construction for its strength and rigidity, and it would be obvious to galvanize the steel to protect the plates from corrosion when in use, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633